     WO

 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-16-02392-PHX-SPL
      NCP Bayou 2 LLC,
 9                                              )
                                                )
                       Plaintiff,               )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Andrew J McAdams, et al.,                 )
12                                              )
13                     Defendants.              )
                                                )
14                                              )

15          On July 18, 2016, Plaintiff NCP Bayou 2 LLC’s predecessor in interest filed a
16   Complaint against Defendants Andrew J. McAdams, Cassandra Parker, Tudor Cora,
17   Elizabeth McAdams, CAP Partners LLC, US Refiloans LLC, VC Dynamics Incorporated,
18   Random Software Group LLC, VC Solutions LLC, RSG Hosting LLC, Preferred Market
19   Holdings Limited, AJM Capital LLC, AJM Development LLC, Set Sail Global Limited,
20   Energy Reduction Center Incorporated, Conversion Genie Incorporated, and Douglas
21   Epley (together, the “Defaulted Defendants”), among other Defendants. (Doc. 1)
22          The Defaulted Defendants were served at various times prior to October 20, 2016.
23   (Docs. 16, 17, 18, 20, 21, 22, 23, 24, 25, 26, 27, 33, 35, 52, 53, 54, 55, 58 ) The Plaintiff
24   later filed an Amended Complaint (Doc. 129), and each of the Defaulted Defendants was
25   served with the Amended Complaint at various times prior to November 28, 2017. (Docs.
26   130, 131, 133, 134, 135, 137, 138, 140, 141, 143, 144, 145, 146, 158, 184, 208, 209). The
27   Defaulted Defendants appeared in this action prior to October 24, 2017, the date upon
28   which their counsel of record withdrew from the case. (Docs. 148, 153)
 1          On various dates, the Plaintiff filed an Application for Entry of Default as to each
 2   of the Defaulted Defendants pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.
 3   (Docs. 50, 160, 161, 162, 165, 166, 167, 168, 169, 170, 171, 172, 173, 175, 229, 231, 233,
 4   235, 237) The Clerk of Court entered default as to each of the Defaulted Defendants.
 5   (Docs. 186, 240)
 6          On March 28, 2019, the Plaintiff filed a Revised Motion for Entry of Default
 7   Judgment for Liquidated Sum against the Defaulted Defendants pursuant to Rule 55(b) of
 8   the Federal Rules of Civil Procedure. (Doc. 323) No response has been filed. Having
 9   reviewed Plaintiff’s motion, the exhibits thereto, the record in this matter, and considered
10   the factors under Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) as a whole, the
11   Court concludes that the entry of default judgment against the Defaulted Defendants is
12   appropriate. Accordingly,
13          IT IS ORDERED:
14          1.     That Plaintiff’s Revised Motion for Entry of Default Judgment for
15   Liquidated Sum (Doc. 323) is granted;
16          2.     That default judgment is entered pursuant to Rule 55(b) of the Federal Rules
17   of Civil Procedure in favor of Plaintiff NCP Bayou 2 LLC against Defendants Andrew J.
18   McAdams, Cassandra Parker, Elizabeth McAdams, Tudor Cora, CAP Partners LLC, US
19   Refiloans LLC, VC Dynamics Incorporated, Random Software Group LLC, Preferred
20   Market Holdings Limited, AJM Capital LLC, VC Solutions LLC, Set Sail Global Limited,
21   Conversion Genie Incorporated, AJM Development LLC, Energy Reduction Center
22   Incorporated, RSG Hosting LLC, and Douglas Epley in the total amount of
23   $18,045,657.14;
24          3.     That the Defendants are jointly and severally liable for the total amount of
25   the monetary judgment;
26          4.     That the Plaintiff may submit its request for costs and attorneys’ fees within
27   14 days of the entry of this Order; and
28   ///


                                                  2
 1         5.       That the Clerk of Court shall terminate this action and enter judgment
 2   accordingly.
 3         Dated this 12th day of April, 2019.
 4
 5
                                                     Honorable Steven P. Logan
 6                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
